Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant has submitted Remarks, filed August 9th, 2022, amending claims 1, 2 ,4-7, 9, 13, 16-17, 19-23, and 24; adding new claim 24; and keeping all other claims as originally filed. Claims 8, 10-12, 15, and 18 remain cancelled.
	Regarding the claim objections in the previous Non-Final Rejection filed May 5th, 2021, Applicant has amended the claims, thereby rendering the objections moot. 
Regarding the 35 U.S.C. § 103 rejections on claims 1-7, 9, and 21-22 (Part A), as applied previously to independent claim 1 and its dependent claims, Applicant has made arguments on pages 8-12 (part A) that there is no motivation to combine Majer (US Publication No. 9518760) in view of Meineke (US Patent No. 7299742) and Hies (US Publication No. 20170082650). 
Applicant first points to a passage in Majer, noting that Majer teaches vibrations that are induced discontinuously based solely on an amount of time passed or a volume of water heated. Examiner does not disagree on this point, as it is examiner’s understanding that the Applicant’s invention functions the same way. Applicant further notes that the transducers of Majer are completely agnostic to any conditions within the water heater because they are emitted solely based on time or a preset amount of water that is heated. In reference to when the vibrations occur, Examiner agrees because this is how Applicant’s invention functions. In reference to the form of the vibrations, Examiner rebuts that the prior art teaches that a natural frequency, which is not completely agnostic from the conditions within the water heater, may be ascertained by the manufacturer and that the method adjusts accordingly:
Control unit 4 triggers powering of the transducer 2 according to the method of the present invention, i.e. at given time intervals and frequencies different from the natural frequency of the water heater 5. Powers are preferably greater than the ones known from the prior art. For instance the transducer 2 is powered at five (5) Watts for promoting generation of high energy oscillations.
The natural frequency of the heater 5 can be ascertained by the manufacturer of the beverage dispensing machine. Thus the value of such a frequency can be memorized in a memory means of the control unit 4 to activate the transducer 2 at different frequencies.
The time intervals can be adjusted by the control unit 4 depending on the frequency of the vibrations. When induced frequencies are low, for instance in the range of 20 to 25 kHz, duration of time intervals is at the maximum, for instance in the range from 20 to 30 minutes. When frequencies are higher and more energizing, for instance in the range from 35 to 100 kHz, duration of time intervals is minimized, being for instance in the range from 30 seconds to 10 minutes.
The control unit 4 can collect information about the operation of the beverage dispensing machine to trigger the piezo-electric transducer 2 when the machine is in stand-by or non operative. For instance the control unit 4 can determine the most appropriate cleaning frequency depending on variables taken into account, such as water hardness, dispensing throughputs, user's inputs, etc.
					(Majer: column 7 lines 12 to 39)

Applicant additionally notes that Meineke is agnostic to any conditions within the chamber, and that Meineke is entirely concerned with preventing any scale from depositing; thus, a person having ordinary skill in the art would not look to Meineke to remove existing contamination. Examiner rebuts that Meineke teaches an assembly for inhibiting scale in which a sufficient inhibiting of scale is reached with a sound energy as low as possible (column 1 lines 38 to 41), that the ultrasound emitter may account for changes in the boiler assembly (column 4 lines 54 to column 5 line 2), and that preventing scale is very related in addressing existing contamination (applicant’s paragraph 0004 of specification filed April 4th, 2020).
Applicant further notes that Meineke continuously emits ultrasound oscillations. Because Meineke teaches a continuously operated apparatus, it cannot be combined with the discontinuous vibrations as taught by Majer. Examiner does agree that there is feedback provided when Meineke operates, but notes that Meineke is silent on when and what duration the transmitters oscillate in the context of the argument presented by Applicant.
Applicant then notes that examiner used Majer to teach “determin[ing] whether the heating element is disengaged” before outputting ultrasonic waves and that Meineke is deliberately designed to “automatically adjust to the new, optimal frequency” in response to thermal expansion of the boiler upon heating. Again, examiner notes that Meineke teaches that the frequency is adjusted when the boiler is heating but is still silent on when the boiler is heating.
Applicant then argues against the use of Hies to teach “an approximate level of contamination [within] the heating chamber.” Applicant states that “Hies explicitly states that ‘[a]ccording to this embodiment, the same response signal is used for the termination of the flow speed and for the detection of [contaminations and material faults]” and argues that this only proves “detection” of contamination, not “an approximate level of contamination” as claimed. Examiner rebuts that if Hies teaches a detection of contaminations which may account for a change in wall thickness although a separate signal may be used, that the detection of the contamination is representative of change in the wall thickness of the conduit (paragraph 0026). In that context, the approximate level of contamination [within] the heating chamber (a pipe in the context of the Applicant’s invention) would be approximated because the signals transmitted and received would be between at the start and the end of the pipe, so any changes of wall thickness would affect velocity and subsequently the ultrasound signal, indicating an approximate level of contamination.
Applicant then notes that “a hypothetical combination of Majer and Hies would at best result in the detection of contaminants before and/or after the timed inducement of vibrations; a user would simply know whether the latest inducement of vibrations in the heater of Majer is successful at removing contaminants or not.” Examiner does not argue that this would be another reason to combine the prior art. 
Applicant then notes that a hypothetical combination of Meineke and Hies would result in simply detecting no contamination because Meineke’s purpose is to prevent any deposition of contaminants, and if there is no contamination, one having ordinary skill in the art would not need Hies. Examiner rebuts that measuring flow rate would be one of the potential reasons for adding Hies to Meineke and that the combination would then also teach a mechanism for detecting contamination to see if the method of Meineke is working or not because the same flow rate signal could be a detection of contaminations which may account for a change in wall thickness, although a separate signal may be used.
Therefore examiner rebuts the discontinuous versus continuous oscillations argument against the combination of Majer and Meineke, and the detection versus approximation argument against the use of Hies in combination with Majer and/or Meineke. 

Regarding the 35 U.S.C. § 103 rejections on claims 1-7, 9, and 21-22 (part B), as applied previously to independent claim 1 and its dependent claims, Applicant then makes arguments on pages 12-13 (part B) that the combination of Majer (US Publication No. 9518760) in view of Meineke (US Patent No. 7299742) and Hies (US Publication No. 20170082650) fail to teach or suggest every element of Applicant’s claims in regards to the amended claim language.
Examiner finds the argument regarding the amended claim language persuasive (page 12 of the Remarks submitted August 9th, 2022).
More specifically, Applicant remarks that Majer fails to teach or suggest a “variable interval” that is determined “by the approximate level of contamination within the heating chamber”. Examiner finds the argument persuasive in terms of the entirety of the amended claim language, but does note that Majer does teach a “variable interval”. 
Applicant then argues that Meineke nor Hies remedies the deficiency of Majer as Meienke relates to continuous oscillations that do not involve an “interval”, and Hies does not determine the amount of contamination, only the “detection” of contamination, which would be ineffective at determining the length of time necessary for implementing oscillations. Examiner notes that the argument involving Meineke’s oscillations and Hies “detection” have already been addressed in the previous rebuttal of the part A arguments. However, Hies being ineffective at determining the length of time necessary for implementing oscillations has not been addressed. To this point, examiner notes that Majer may teach such limitation. 
However, all of the arguments presented are in the context of the amended claim language which have been addressed in the office correspondence below. 

Regarding the 35 U.S.C. § 103 rejections on claims 13-14, 16, and 23, Applicant traverses the combination of Meineke (US Patent No. 7299742) in view of Hies (US Publication No. 20170082650) and Majer (US Publication No. 9518760) in regards to the amended claim language on pages 13-14.
	However, the applicant has amended the claim language, and although the argument is general in nature, examiner assumes that the same oscillation and “detection” arguments are maintained by Applicant. Therefore, the same rebuttals are maintained by examiner. Nevertheless, the previous grounds of rejection has been adjusted accordingly in the office correspondence below because the claims have been amended. 

Regarding the 35 U.S.C. § 103 rejections on claims 17, 19, and 20, Applicant traverses the combination of Majer (US Patent No. 9518760) in view of Acker (US Publication No. 20170122575), Meineke, and Hies in regards to the amended claim language on pages 14-15.
Applicant argues a handful of items: 1) Acker providing no motivation to combine Meineke, Hies, and Majer; 2) the discontinuous and continuous argument made previously regarding Majer and Meineke, respectively; 3) Acker providing a lack of motivation to combine Majer and Meineke; 4) Acker not providing any motivation to combine Hies with Meineke or Majer; 5) Acker lacking written description regarding the concept of contamination, scale, or fouling; and 6) Acker directed towards detecting a change in water temperature which is counter to the claim limitation of “determining the heating element is disengaged”. Because of these arguments, Applicant states the rejection should be withdrawn. 
To address arguments 1), 3), and 4), examiner rebuts that Acker does teach common sensors that are known in the art and a general known system layout. In particular Acker notes sensors that may be similar to those claimed by applicant (flow sensor, a sound detector, and/or a microphone). In the context of the previous claim limitations however, examiner stresses that Acker was combined with Majer to more specifically show flow data from a flow sensor. In that context it would have been a part of the rejection applied and not necessarily providing the motivation to combine Meineke, Hies, and Majer; Majer and Meineke; or Hies with Meineke or Majer, respectively. 
To address argument 5), examiner agrees that Acker does not teach the concept of contamination, scale, or fouling. However, Hies was used in the combination of prior art (Majer and Hies) applied to address the particular portion of the previous claim limitations.
To address argument 6), examiner points to other passages in Majer and notes that Acker was not used to teach on what the examiner believes is the particular claim language referred to in the argument. 
To address argument 2), examiner points to the rebuttal made in the remarks made toward 35 U.S.C. § 103 rejections on claims 1-7, 9, and 21-22 (Part A).
The arguments presented predominantly pertain to the use of Acker, and therefore still apply  but have been addressed above. However, the arguments made towards the amended claim language are moot, as there is a new grounds of rejection that does not rely on the prior art of Acker or Hies and addresses the amended claim language. Still, the combination of prior art used in the new grounds of rejection is argued against in 35 U.S.C. § 103 rejections on claims 1-7, 9, and 21-22 (Part A) with regards to the hypothetical use of Majer in view of Hies, but examiner maintains previously presented position that the argument is actually another reason why one of ordinary skill in the art would combine the two pieces of art. 

Claim Objections
Claim 3 is objected to because of the following informalities:  
In claim 3, applicant cites “wherein the ultrasonic transducer assembly…” in lines 1 and 2. It is respectfully recommended to amend the claim language to read “wherein each ultrasonic transducer assembly…”.
 Appropriate correction is required.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13, 14, 16, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Meineke (US Patent No. 7299742) in view of Hies (US Publication No. 20170082650) and Majer (US Publication No. 9518760).
Regarding claim 13, Meineke teaches an ultrasonic transducer system (Figure) comprising: 
a base (6, an assembly for inhibiting boiler scale, Figure) configured to attach to a fluid heating device (3, boiler, Figure 1); 
one or more ultrasonic transducers (8 or 16, ultrasound transmitter or 7, ultrasound receiver; column 3 lines 26 to 36; column 4 lines 46 to 53) affixed to the base (6, an assembly for inhibiting boiler scale), at least one of the one or more ultrasonic transducers (8 or 16, ultrasound transmitter or 7, ultrasound receiver; column 3 lines 26 to 36; column 4 lines 46 to 53) configured to output ultrasonic sound waves transducers (8 or 16, ultrasound transmitter or 7, ultrasound receiver; column 3 lines 26 to 36; column 4 lines 46 to 53) configured to receive echoes of the ultrasonic sound waves (column 4 lines 46 to 53), and at least one of the one or more ultrasonic transducers (8 or 16, ultrasound transmitter or 7, ultrasound receiver; column 3 lines 26 to 36; column 4 lines 46 to 53) configured to output sound wave data associated with the received echoes of the ultrasonic sound waves (column 4 lines 46 to 53); and 
a controller (17, processing unit, column 1 lines 52 to 56) in electrical communication with the one or more ultrasonic transducers (8 or 16, ultrasound transmitter or 7, ultrasound receiver; column 3 lines 26 to 36; column 4 lines 46 to 53), the controller (17, processing unit, column 1 lines 52 to 56) configured to: 
receive the sound wave data from the at least one of the one or more ultrasonic transducers (8 or 16, ultrasound transmitter or 7, ultrasound receiver; column 3 lines 26 to 36; column 4 lines 46 to 53).

However, Meineke does not expressly teach 
based on a difference in time between the output of an ultrasonic sound wave and a detection of an echo of the ultrasonic sound wave, determine an approximate level of contamination within the heating chamber; 
in response to determining the approximate level of contamination determine a variable frequency and variable interval necessary to prevent contamination particles from adhering to the heating element; and[[
output instructions to the one of more ultrasonic transducers to output the ultrasonic sound waves at the variable frequency for the variable interval.

Hies teaches based on a difference in time between the output of an ultrasonic sound wave and a detection of an echo of the ultrasonic sound wave (paragraphs 0194 and 0195), determine an approximate level of contamination within the heating chamber (paragraphs 0018, 0019, 0036, and 0054) for determining or deriving a change in the wall thickness of the conduit (paragraph 0018).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include based on a difference in time between the output of an ultrasonic sound wave and a detection of an echo of the ultrasonic sound wave, determine an approximate level of contamination with the heating chamber in view of the teachings of Hies for determining or deriving a change in the wall thickness of the conduit.
	In other words, Meinke teaches a control unit can adjust the frequency of the transducer and determine the inherent frequency of the boiler. However Meinke does not expressly state that the control unit does so in response to determining the approximate level of contamination. Hies teaches that the signal received by a transducer is processed for determining or deriving a change in the wall thickness of the conduit and the transducers calculate flow velocity. In other words, “approximate level of contamination particles” would be between transducers and processing would be done by a controller (Hies: paragraph 0056). Because Meinke teaches a control unit for controlling an ultrasonic transducer, one of ordinary skill in the art would recognize that the signal sent and received could also be used to determine a change in wall thickness (indicating deposits in the pipe) in view of Hies; thereby teachings: based on a difference in time between the output of an ultrasonic sound wave and a detection of an echo of the ultrasonic sound wave, determine an approximate level of contamination within the heating chamber 
Majer teaches in response to determining the approximate level of contamination (column 7 lines 33 to 39, water hardness, dispensing throughputs, user’s inputs, etc.) determine a variable frequency (column 7 lines 33 to column 8 lines 24) and variable interval (column 5 lines 9 to 34; column 7 lines 24 to 39, table in column 8 lines 4 to 11) necessary to prevent contamination particles from adhering to the heating element (8, heat source; column 7 lines 33 to column 8 lines 28, understood that the table/scheme presented in column 8 indicates variable frequencies with variable time intervals; column 5 lines 9 to 34; Figures 2 and 3); and 
output instructions to the one of more ultrasonic transducers (2, ultrasonic generator, column 2 line 62 to column 3 line 3) to output the ultrasonic sound waves at the variable frequency (column 7 lines 33 to column 8 lines 24) for the variable interval (column 7 lines 24 to 39, table in column 8 lines 4 to 11) to overcome the drawbacks of known solutions by providing a method and an apparatus for removing the limescale deposits within the water heater which is easy to implement, effective and power saving (column 2 lines 29 to 33).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include in response to determining the approximate level of contamination determine a variable frequency and variable interval necessary to prevent contamination particles from adhering to the heating element; and output instructions to the one of more ultrasonic transducers to output the ultrasonic sound waves at the variable frequency for the variable interval in view of the teachings of Majer to overcome the drawbacks of known solutions by providing a method and an apparatus for removing the limescale deposits within the water heater which is easy to implement, effective and power saving.
Regarding claim 14, as applied to claim 13, the combined teachings teach the invention as described above and further teach wherein the base (Meineke: 6, an assembly for inhibiting boiler scale) at least partially encases at least a portion of the heating chamber (Meineke: 3, boiler; Figure 1).
Regarding claim 16, as applied to claim 13, the combined teachings teach the invention as described above and further teach wherein the one or more ultrasonic transducers comprises a receiver (Meineke: 8 or 16, ultrasound transmitter or 7, ultrasound receiver; column 3 lines 26 to 36; column 4 lines 46 to 53) configured to: detect and measure the ultrasonic sound waves; and transmit the sound wave data to the controller (Meineke: 17, processing unit, column 4 lines 46 to 53).
Regarding claim 23, as applied to claim 13, the combined teachings teach the invention as described above but do not expressly teach wherein the approximate level of contamination is based at least in part on an approximate amount of contamination particles suspended within the fluid within the heating chamber.
Majer further teaches wherein the approximate level of contamination is based at least in part on an approximate amount of contamination particles suspended within the fluid within the heating chamber (column 7 lines 33 to 39, water hardness, dispensing throughputs, user’s inputs, etc.) to determine the most appropriate cleaning frequency (column 7 lines 36 to 39).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the approximate level of contamination is based at least in part on an approximate amount of contamination particles suspended within the fluid within the heating chamber in view of the further teachings of Majer to determine the most appropriate cleaning frequency.
Claims 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Majer (US Patent No. 9518760) in view of Hies (US Publication No. 20170082650).
Regarding claim 17, Majer teaches a method for ultrasonic cleaning within a fluid heating device (abstract), 
(… omitted claim language…) 
outputting, by the controller (4, control unit), instructions for one or more ultrasonic transducers (2, ultrasonic generator, Figure 4) to output ultrasonic sound waves (column 7 lines 12 to 39) at a first frequency (Figures 2 and 3, “powering the ultrasonic generator at a first frequency”; claim 1: inducing ultrasonic vibrations at the determined frequency only if the determined frequency is other than equal to the memorized natural frequency of the water heater) for a first interval (Figures 2 and 3, “keep powering the ultrasonic generator for a preset time interval”); 
(… omitted claim language…) , 
determining, by the controller (4, control unit), whether the heating element (8, heat source) is disengaged (Figure 3; column 5 lines 54 to 64); and 
in response to determining the approximate level of contamination (column 7 lines 33 to 39, dispensing throughputs) and determining the heating element (8, heat source) is disengaged (column 5 lines 54 to 64), outputting, by the controller (4, control unit), instructions for the one or more ultrasonic transducers (2, ultrasonic generator) to output ultrasonic sound waves (column 7 lines 24 to 39) at a second frequency (column 5 lines 9 to 34) for a second interval (Figures 2 and 3, “reducing or increasing a preset time interval”; column 5 lines 9 to 34: when the frequency of the induced vibrations is changed, the duration of the time interval is changed correspondingly; column 7 line 33 to column 8 line 24), the second frequency being different than the first frequency (column 5 lines 9 to 34; claim 1 of Majer: inducing ultrasonic vibrations at the determined frequency only if the determined frequency is other than equal to the memorized natural frequency of the water heater; selecting an increased or decreased frequency of an ultrasonic generator device if the determined frequency is equal to the memorized natural frequency of the water heater; inducing ultrasonic vibrations at the selected frequency).
However Majer does not expressly teach 
the method comprising: receiving, at a controller, flow data from a flow sensor of the fluid heating device; 
determining, by the controller and based at least on the flow data, whether fluid is flowing through a heating chamber of the fluid heating device; 
receiving, at the controller, sound wave data associated with received echoes of the outputted ultrasonic sound waves; 
determining, based on a difference in time between the output of an ultrasonic sound wave and a detection of an echo of the ultrasonic sound wave, an approximate level of contamination within the heating chamber;
Hies teaches 
the method (abstract) comprising: receiving, at a controller (paragraphs 0178 and 0179; computational unit 15 or 16), flow data (paragraphs 0191 to 0200) from a flow sensor (10, flow meter arrangement, Figure 1) of the fluid heating device (12, tube); 
determining, by the controller (computational unit 15 or 16) and based at least on the flow data (paragraphs 0191 to 0200), whether fluid is flowing through a heating chamber of the fluid heating device (12, tube); 
receiving, at the controller (computational unit 15 or 16), sound wave data associated with received echoes of the outputted ultrasonic sound waves (paragraphs 0194 and 0195); 
determining, based on a difference in time between the output of an ultrasonic sound wave and a detection of an echo of the ultrasonic sound wave (paragraphs 0194 and 0195), an approximate level of contamination within the heating chamber (paragraphs 0018, 0019, 0036, and 0054) for determining or deriving a change in the wall thickness of the conduit (paragraph 0018).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify Majer to include the method comprising: receiving, at a controller, flow data from a flow sensor of the fluid heating device; 
determining, by the controller and based at least on the flow data, whether fluid is flowing through a heating chamber of the fluid heating device; 
receiving, at the controller, sound wave data associated with received echoes of the outputted ultrasonic sound waves; 
determining, based on a difference in time between the output of an ultrasonic sound wave and a detection of an echo of the ultrasonic sound wave, an approximate level of contamination within the heating chamber in view of the teachings of Hies for determining or deriving a change in the wall thickness of the conduit.
Regarding claim 19, as applied to claim 17, the combined teachings teach the invention as described above and further teach outputting, by the controller (Majer: 4, control unit), instructions for the one or more ultrasonic transducers (Majer: 2, ultrasonic generator) to output ultrasonic waves (Majer: column 7 lines 24 to 39) but do not expressly teach further comprising: determining, by the controller and based on the sound wave data, an approximate location of contamination particles; and in response to determining the approximate location of contaminant particles.
Hies teaches determining, by the controller (computational unit 15 or 16) and based on the sound wave data (paragraphs 0191 to 0200), an approximate location of contamination particles; and in response to determining the approximate location of contaminant particles (paragraphs 0018, 0019, 0036, and 0054) for determining or deriving a change in the wall thickness of the conduit (paragraph 0018).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include determining, by the controller and based on the sound wave data, an approximate location of contamination particles; and in response to determining the approximate location of contaminant particles in view of the further teachings of Hies for determining or deriving a change in the wall thickness of the conduit.
	In other words, Majer further teaches that the control unit can trigger the transducer and that the control unit can also determine most appropriate cleaning frequency depending on variables taken into account. However Majer does not expressly state that the control unit does so in response to determining the approximate location of contaminant particles. Hies further teaches that the signal received by a transducer is processed for determining or deriving a change in the wall thickness of the conduit and the transducers calculate flow velocity. In other words, “approximate location of contaminant particles” would be between transducers and processing would be done by a controller (Hies: paragraph 0056). Because Majer teaches a control unit for controlling an ultrasonic transducer, one of ordinary skill in the art would recognize that the signal sent and received could also be used to determine a change in wall thickness (indicating deposits in the pipe) in view of Hies; thereby teachings: further comprising: 118055185determining, by the controller and based on the sound wave data, an approximate location of contamination particles; and in response to determining the approximate location of contaminant particles, outputting, by the controller, instructions for the one or more ultrasonic transducer to output ultrasonic wave.
Regarding claim 20, as applied to claim 17, the combined teachings teach the invention as described above and further teach wherein the instructions are configured to cause the ultrasonic transducers (Majer: 2, ultrasonic generator) to output ultrasonic sound waves at a variable frequency and/or a variable interval of time (Majer: column 7 lines 12 to 61).
Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Examiner is unable to find prior art to read on the amended claim language. The body of prior art discovered teaches that time of flight, sweeping through a set of frequencies, and/or the use of specific frequencies for targeting specific organisms, contaminants, and sizes of particles are known. However, the amended claim specifies that the controller picks a frequency and an interval based on the contamination level of the heating chamber. 
The closest prior art found other than those applied in previous rejections were Leaders (US Publication No. 20150330818) and Ariessohn (US Publication No. 20130042893). 
Leaders teaches that accounting for changes in flow velocity is known in the art of ultrasonic sensors but correcting for flow velocity would account for system changes and not necessarily contamination level, which would be a second correction that the amended claim language positively claims. 
Ariessohn (US Publication No. 20130042893) claims adjustment of on/off pulse duration, repetition rate, duty cycle, amplitude or frequency in response to a change in flow, wherein said change in flow is associated with fouling of said particle accretion surface, and wherein said change in flow is measured by a sensor operatively connected to said control circuitry. Although Ariessohn does read on the amended claim language, in the context of the other prior art relied upon in the rejection, the application of Ariessohn is not obvious to combine. Therefore, examiner is unable to find prior art or motivation to combine to read on the amended claim language in its entirety. 
Dependent claims 2-7, 9, 21, 22, and 24 are subsequently allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Boros (US Publication No. 20190041095) teaches a water heater with flow bypass.
	Mitome (US Patent No. 5151883) teaches a fluid drive method using ultrasonic waves.
	Caza (US Patent No. 6079508) teaches ultrasonic processors. 
	Langhorn (US Patent No. 6719449) teaches an apparatus and method for controlling sonic treatment. 
Halsall (US Publication No. 20030223305) teaches a method for continuous internal agitation of fluid within hot water heaters or other fluid containing vessels
Babaev (US Patent No. 7846341) teaches method of ultrasonically treating a continuous flow of fluid.
	Couet (US Patent No. 6880402) teaches a deposition monitoring system.
Halsall (US Patent No. 6736535) teaches a method for continuous internal agitation of fluid within hot water heaters or other fluid containing vessels
Gergely (US patent No. 6505648) teaches liquid treatment by cavitation. 
Babaev (US Patent No. 5611993) teaches an ultrasonic method of treating a continuous flow of fluid. 
Shewell (US Patent No. 5109174) teaches an ultrasonic cleaner. 
Brassey (GB 2227254) teaches preventing and removing scale deposits by application of ultrasonic vibrations. 
Wang (CN103336145) Wang teaches that particles in the fluid need to be accounted for in a measurement but does not expressly teach that the purpose of the accounting is to determine the contamination level.
Puskas (US Publication No. 20090015096) teaches an ultrasound system.
McDermott (US Patent No. 7267727) teaches processing of semiconductor components with dense processing fluids and ultrasonic energy.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441. The examiner can normally be reached M-F 10-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W CHEUNG/Examiner, Art Unit 3762                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762